Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-15-00029-CV

              DIAGNOSTIC RESEARCH GROUP and John R. Holcomb, M.D.,
                                Appellants

                                                  v.

                                          Sushma VORA,
                                             Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00357
                             Honorable Larry Noll, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the interlocutory order of the trial court
denying DRG and Dr. Holcomb’s motion to dismiss and overruling objections to Dr. Mulroy’s
expert report is affirmed in part and reversed in part. The cause is remanded for further
proceedings consistent with this opinion.

       SIGNED August 19, 2015.


                                                   _____________________________
                                                   Jason Pulliam, Justice